Citation Nr: 1328547	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  04-25 710	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an eye disability, 
to include as a residual of head injury.

2.  Entitlement to an initial, compensable disability rating 
for traumatic brain injury with headaches, currently 
evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Jeffrey V. Waller, Agent




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1960 to May 
1961.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 2004 rating 
decision that denied service connection for residuals of a 
head injury with headaches; and denied service connection 
for an eye disability, to include as a residual of head 
injury.  The Veteran timely appealed.

In August 2005, the Veteran testified during a hearing 
before RO personnel.  In December 2007, the Veteran 
testified during a videoconference hearing before a former 
Veterans Law Judge.  

In September 2008, the Board granted service connection for 
headaches due to head trauma; and remanded the matter for 
service connection for an eye disability, to include as a 
residual of head injury, for additional development.

A February 2009 RO rating decision effectuated the Board's 
decision, and assigned a 0 percent (noncompensable) 
disability rating for headaches effective June 16, 2003.  
The Veteran timely appealed for a higher initial rating.

In September 2009, the Board requested an independent 
medical expert (IME) opinion for purposes of addressing 
medical questions for an equitable disposition of the 
service connection claim on appeal.  See 38 C.F.R. § 20.901 
(2012).  This opinion was obtained in March 2010 and has 
been associated with the claims file. The Veteran and his 
agent were provided a copy of the IME opinion, and were 
provided a period of 60 days to submit any additional 
evidence or argument. 

In July 2010, the Board remanded the matters for additional 
development; and to afford the Veteran an opportunity for 
another hearing before a Veterans Law Judge.

In March 2013, a Decision Review Officer increased the 
disability evaluation to 40 percent for traumatic brain 
injury with headaches (previously rated as headaches), 
effective December 14, 2010.  Because higher evaluations are 
available for traumatic brain injury with headaches-both 
prior to and as of December 14, 2010-and the Veteran is 
presumed to seek the maximum available benefit for a 
disability, the claim remained on appeal.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).

In June 2013, the Veteran withdrew his prior request for a 
Board hearing, in writing.

The Board is satisfied there was substantial compliance with 
its remand orders.  See Dyment v. West, 13 Vet. App. 141, 
146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 
(1998).  


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from 
August 1960 to May 1961.

2.	On June 5, 2013, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the Veteran that a withdrawal of this appeal is requested.




CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or 
his agent) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 8 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2012).  Withdrawal may be made by the Veteran or 
by his agent.  38 C.F.R. § 20.204.  In the present case, the 
Veteran has withdrawn this appeal and, hence, there remain 
no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
BETHANY L. BUCK
 	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


